DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 Applicants’ response of September 30, 2022 to the non-final action mailed July 1, 2022, has been entered. Claim 1 has been amended, no claims have been cancelled, and claims 30-33 have been newly added.  Claims 1-33 are pending.  Claim 15 stands withdrawn from consideration as being drawn to the nonelected invention. 

Election/Restrictions
Newly submitted claims 32 and 33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

An implant comprising a membrane that includes pores sized in the nanometer range, a surface, and a plasma polymer coating, wherein the surface is at least partially coated, and the interior of the pores is uncoated wherein the plasma polymer coating has a thickness of at least 6 nm  and an implant for biosensing, the implant comprising: a housing; a reservoir within the housing; a detection system including plurality of receptors that form a receptor layer within the reservoir and a field effect transistor, wherein a gate of the transistor comprises antagonist bound to the receptors; and a polymer membrane arranged to admit analyte into the reservoir while retaining the antagonist within the reservoir, the polymer membrane comprising pores sized in the nanometer range, a surface, and a plasma polymer coating, wherein the surface is at least partially coated, and the interior of the pores is uncoated are directed to related products The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have material different designs, mode of operation, function or effect and do not overlap in scope or and are not obvious variants of each other as one invention is directed towards an implant with a membrane while the other is directed towards a biosensor with a housing and detection system   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

An implant comprising a membrane that includes pores sized in the nanometer range, a surface, and a plasma polymer coating, wherein the surface is at least partially coated, and the interior of the pores is uncoated wherein the plasma polymer coating has a thickness of at least 6 nm  and an implant for monitoring cardiovascular parameters, the implant comprising: a flexible band configured to be placed around a blood vessel; a closure configured to close the flexible band around the blood vessel; and a material on the flexible band, the material comprising a polymer with pores sized in the nanometer range, a surface, and a plasma polymer coating, wherein the surface is at least partially coated, and the interior of the pores is uncoated are directed to related inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have material different designs, mode of operation, function or effect and do not overlap in scope or and are not obvious variants of each other as one invention is directed towards an implant with a membrane while the other is directed towards a cardiovascular monitor with a flexible band.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-14 and 16-31are under instant consideration.

Withdrawn Claim Rejections - 35 USC § 112(b)
Claims 25 and 25 were rejected in the previous Office action mailed July 1 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has renumbered the second claim 25 as claim 26 rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.   
Withdrawn Claim Rejections - 35 USC § 112(d)
Claim 27 was  rejected in the previous Office action mailed July 1 2022, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has amended the claim to depend from claim 2, rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.   
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Newly added claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 which depends from claim 1 recites a coating thickness of up to 200 nm.  The range of up to 200 nm meters includes anything above 0 nm to 200nm.  However, claim 1, from which claim 30 depends, recites the coating thickness of at least 6 nm.  Newly added claim 30 does not further limit claim 1 with respect to the lower limit of thickness from above 0 to below 6 nm.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response and Maintained Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the modification to the grounds of rejection and newly rejected claims.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14, 29, and 31 (previous the second claim 25) remain rejected in modified form and claim 30 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nomura (Pub. No.: WO 00/69951; Pub. Date: Nov. 23, 2000, IDS), Gevers et al. (Journal of Membrane Science: 281 (2006) 741-746), and Ho et al. (Pub. No.: WO 2009/152167; Pub. Date: Dec. 17, 2009) as evidenced by Safe Drinking Water Foundation (Ultrafiltration, Nanofiltration and Reverse Osmosis https://www.hinesburg.org/water-project/safewaterdotorg-info-nano-and-ultrafiltration-reverse-osmosis.pdf 2015) and Hansen (the Bell Jar: Some Vacuum Basics (2008) http://www.belljar.net/basics.htm) for reasons of record.

The claims recite an implant comprising a membrane that includes pores sized in the nanometer range, a surface, and a plasma polymer coating, wherein the surface is at least partially coated, and the interior of the pores is uncoated and stabilized with a glycerol stabilizer, and wherein the membrane is formed from polyethylene terephthalate wherein the plasma polymer coating has a thickness of at least 6 nm..

	Regarding claims 1 and 5-8, Nomura discloses a porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), wherein the porous polymer material is used  to form films, fibers, tubes, hollow fibers porous coatings, and shaped a articles (page 6 lines 27-29) which would include implants, and wherein the pores are not filled or blocked by a coating of plasm polymer (page 8 lines 14-16); wherein varying the rate position rate of plasma polymerization, controlling the monomer pressure from about 6.5 to about 260 Pa, controlling the intensity of the glow discharge, flow rate of up to 10 SCCM, and varying the time of the exposure needed to achieve plasma annealing of the polymer surface from a time up to 3 minutes in order to achieve a desired level of thickness of the annealing polymer  including a thickness including 23 angstroms and up to 100 angstroms (page 9 and Table 2).  Accordingly, one of ordinary skill in the art would know how to adjust the pressure, the current intensity, the rotational speed, current intensity, the time of polymerization, and the chemical make up of the electrode to achieve a desired product.  Nomura additionally discloses wherein the porous material must be able to perform ultrafiltration (page 4 lines7-16 and page 7 lines 5-7).  Ultrafiltration filters have a pore size around 0.01 microns as evidenced by Safe Drinking Water Foundation (page 2).  Accordingly, a pore size around 0.01 microns is in the instantly claimed nanometer range of pore size.  But, Nomura does not disclose wherein the pores are stabilized by glycerol or that the membrane comprises polyethylene terephthalate. 

	However, in the same field of endeavor of treatment of a porous membrane Gevers discloses stabilizing the pores of a membrane before coating said membrane (page 742 column 1 paragraph 3).
	Additionally in the same field of endeavor of membranes with  plasma polymer layer(s) (page 4 lines 5-10) coatings and pores Ho discloses wherein the membrane is made of  poly(ethylene terephthalate (page 14 lines  21-25 and Figs 6 and 7).

	Regarding claim 3, Nomura does not require the plasma polymer coating includes an aldehyde group (entire document).

	Regarding claim 4, Ho discloses a drug reservoir (drug film) sandwiched between the base layer and elution layer, wherein pores/pinholes  extend from the therapeutic layer through the elution layer (Fig. 1 and page 8 lines 16-33), this reads on  a unidirectional pore that is perpendicular to the surface of the membrane.

	Regarding claim 9 Nomura discloses prior to plasma annealing pleasing the martial in an apparatus in a suitable state of vacuum (page 7 lines 15-18).   Subjecting the membrane to a vacuum would selectively remove the surface stabilizer from the surface of the membrane as evidenced by (Hansen page 6, fig 2).

	Regarding claim 14, Ho discloses modifying free amine groups (page 7 lines 18-21) which reads on masked reactive chemical groups.

	Regarding claim 31 (previously the second claim 25), Ho discloses wherein the  plasma treated layer has nanoroughness (Fig. 7).
	
	Regarding claims 29 Nomura discloses varying the rate position rate of plasma polymerization, controlling the monomer pressure from about 6.5 to about 260 Pa, controlling the intensity of the glow discharge, flow rate of up to 10 SCCM, and varying the time of the exposure needed to achieve plasma annealing of the polymer surface from a time up to 3 minutes in order to achieve a desired level of thickness of the annealing polymer (page 9 and Table 2).  Accordingly, one of ordinary skill in the art would know how to adjust the pressure, the current intensity, the rotational speed, current intensity, the time of polymerization, and the chemical make up of the electrode to achieve a desired product.   
Regarding claim 30 Nomura discloses wherein varying the rate position rate of plasma polymerization, controlling the monomer pressure from about 6.5 to about 260 Pa, controlling the intensity of the glow discharge, flow rate of up to 10 SCCM, and varying the time of the exposure needed to achieve plasma annealing of the polymer surface from a time up to 3 minutes in order to achieve a desired level of thickness of the annealing polymer  including a thickness including 23 angstroms and up to 100 angstroms (page 9 and Table 2) which incudes the range of up to 200nm.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosure Nomura, Gevers et al., and Ho et al. to  treat the porous membrane with a stabilizer before coating the membrane as disclosed by Givers, in the method of - plasma annealing a porous polymer material comprising a membrane by exposing at least one surface of the porous polymeric martial to a gas plasma (abstract and page 1 lines 1-5) as disclosed by Nomura, wherein the membrane comprises polyethylene terephthalate as disclosed by Ho, as instantly claimed, with a reasonable expectation of success, as a matter of combining prior art elements according to known methods to yield predictable results.  One of ordinary skill would be motivated to do so  as the presence of glycerol prevents membrane curling and prevents pore collapse (page 745) and polyethylene terephthalate is known to be used as a bilayer carrier/delivery element in a multilayer therapeutic device as evidenced by Ho (page 14).   One who would have practiced the invention would have had a reasonable expectation of success because Nomura had already disclosed a porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), wherein the porous polymer material is used  to form films, fibers, tubes, hollow fibers porous coatings, and shaped a articles (page 6 lines 27-29) which would include implants, and wherein the pores are not filled or blocked by a coating of plasm polymer (page 8 lines 14-16), while Gevers provided guidance with respect to stabilizing the pores with glycerol, and Ho provided guidance with respect to the polymer makeup of the membrane.  It would have only required routine experimentation of modify the method of Nomura to include a stabilizing the pores with glycerol and having the polymer membrane comprises polyethylene terephthalate as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 2, 13, 16, and 27-28 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination Nomura (Pub. No.: WO 00/69951; Pub. Date: Nov. 23, 2000, IDS),Gevers et al. (Journal of Membrane Science: 281 (2006) 741-746), and Ho et al. (Pub. No.: WO 2009/152167; Pub. Date: Dec. 17, 2009)  as applied to claim 1 above, and further in view of Harris et al. (Biomaterials 25 (2004) 4135-4148) for reasons of record.


Regarding claims 2, 16 and 26-28 the combination of Nomura, Gevers et al., and Ho et al. remains as applied to claim 1 as fully set forth above.  While the combination of references disclose stabilizing pores of a membrane before coating said membrane (Gevers page 742 column 1 paragraph 3) and plasma annealing a porous polymer material comprising a membrane by exposing at least one surface of the porous polymeric martial to a gas plasma  (Nomura page 6 lines 30- page 7 line 5, abstract, and page 1 lines 1-5), wherein the membrane comprises polyethylene terephthalate (Ho page 14 lines  21-25 and Figs 6 and 7), wherein varying the rate position rate of plasma polymerization, controlling the monomer pressure from about 6.5 to about 260 Pa, controlling the intensity of the glow discharge, flow rate of up to 10 SCCM, and varying the time of the exposure needed to achieve plasma annealing of the polymer surface from a time up to 3 minutes in order to achieve a desired level of thickness of the annealing polymer  including a thickness including 23 angstroms and up to 100 angstroms (page 9 and Table 2), but the combination fails to disclose the wherein the coating comprises an antibiotically acting metal.

However, in the same field of endeavor of materials for use with biological organisms and components thereof, Harris discloses wherein the metal ions are the antibiotically action metal titanium dioxide (page 4136 column 2 paragraph 2).  
Regarding claim 13, Harris discloses the step of sterilizing the surface of the device (page 4138 column 1 paragraph 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to sterilize the surface of the device in order to prevent infections when the implant is placed into a body.


Regarding claims 27 and 28, although the combination of Nomura, Gevers, Ho, and Harris do not specifically teach the swelling factor of the plasma polymer, the claimed composition of polymer with  titanium dioxide and nanosized pores formed by plasma annealing appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claim 23, Nomura discloses wherein the coating thickness depends on exposure time wherein the thickness of the coating can be up to about 100 angstroms of thickness per minute of exposure time (page 9 lines 9-14), wherein the coating time up to 3 minutes in order to achieve a desired level of thickness of the annealing polymer (page 9 and Table 2).  .  Therefore specific coating thickness is time dependent and clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of time to form a desired coating thickness would be prima facie obvious especially in light of there being no definition of how much selective removal includes. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
With regard to the composition of the plasma polymer coating the combination of Nomura and Harris discloses a polymer coating comprising titanium dioxide as set forth above, the difference between the prior art of record and the instant claim is the concentration of each element.  Pursuant to MPEP 2144.05 “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosure Nomura, Gevers et al., Ho et al., and Harris et al. to include the antibiotically acting metal titanium dioxide (page 4136 column 2 paragraph 2) as disclosed by Harris, in the porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), wherein the porous polymer material is used  to form films, fibers, tubes, hollow fibers porous coatings, and shaped a articles (page 6 lines 27-29) which would include implants, and wherein the pores are not filled or blocked by a coating of plasm polymer (page 8 lines 14-16) as disclosed by Nomura as instantly claimed, with a reasonable expectation of success, as a matter of combining prior art elements according to known methods to yield predictable results.  One of ordinary skill would be motivated to do so because it prevents adhesion of different types of cells and bacterial to the surface as disclosed by Harris (page 4136 column 2).  One who would have practiced the invention would have had a reasonable expectation of success because Nomura had already disclosed a porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), wherein the porous polymer material is used  to form films, fibers, tubes, hollow fibers porous coatings, and shaped a articles (page 6 lines 27-29) which would include implants, and wherein the pores are not filled or blocked by a coating of plasm polymer (page 8 lines 14-16), while Harris provided guidance with respect to applying the adhesion promoter graft copolymer PLL-g-PEG which adsorbs metal ions (page 4136 column 1 paragraph 3 and page 4138 column 1) wherein the metal ions are the antibiotically action metal titanium dioxide (page 4136 column 2 paragraph 2).  It would have only required routine experimentation of modify the method of Nomura to include an antibiotically acting metal as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 10-12 and 17-25 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination Nomura (Pub. No.: WO 00/69951; Pub. Date: Nov. 23, 2000, IDS),Gevers et al. (Journal of Membrane Science: 281 (2006) 741-746), and Ho et al. (Pub. No.: WO 2009/152167; Pub. Date: Dec. 17, 2009)  as applied to claim 1 above, and further in view of Bunge et al. (Pub. No.: US 2012/0088990; Pub. Date: Apr. 12, 2012).
Regarding claim 10 the combination of Nomura, Gevers et al., and Ho et al. remains as applied to claim 1.  The combination of references disclose plasma annealing a porous polymer material comprising a membrane by exposing at least one surface of the porous polymeric martial to a gas plasma  (Nomura page 6 lines 30- page 7 line 5, abstract, and page 1 lines 1-5), wherein varying the rate position rate of plasma polymerization, controlling the monomer pressure from about 6.5 to about 260 Pa, controlling the intensity of the glow discharge, flow rate of up to 10 SCCM, and varying the time of the exposure needed to achieve plasma annealing of the polymer surface from a time up to 3 minutes in order to achieve a desired level of thickness of the annealing polymer  including a thickness including 23 angstroms and up to 100 angstroms (Nomura page 9 and Table 2) wherein the pores are stabilized (Gevers page 742 column 1 paragraph 3),  and wherein the implant comprises a therapeutic layer sandwiched between two layers (reservoir) through which are found pores to regulate the release of the therapeutic agent which would read on the instantly claimed communication between the reservoir and membrane to transmit a therapeutic agent to the membrane  (Ho page 8 lines 16-33),  as fully set forth above, but the combination fails to disclose wherein the wherein reservoir is in communication with the membrane to receive an analyte transmitted by the membrane

However in the same field of endeavor of multilayer films made up of polymers comprising a reservoir comprising pores for moieties to pass through [0037] Bung discloses wherein the reservoir is in communication with the membrane to receive an analyte transmitted by the membrane (Fig. 3, Fig. 2,  [0037], and [0038]).

Regarding claim 11, Bunge discloses a sensor opposite the porous membrane (Fig. 3 and [0037]) wherein the sensor has at least one semiconductor component [0021].

Regarding claim 12, Bunge discloses wherein the semiconductor sensor comprises a gate of a field-effect transistor [0021]

	Regarding claim 17, Bunge discloses wherein a substantially closed off reservoir enclosing a sample volume surrounded by a housing, wherein the reservoir houses detectors  and the membrane comprises a selector to selectively admit analytes into the reservoir ([0037], [0038] and Fig. 2 and 3).

	Regarding claim 18, Bunge discloses wherein the receptor comprises a plurality of receptors and a gate of a filed effect transistor   and the membrane comprises a selector to selectively admit analytes into the reservoir ([0021], [0022[, [0037], [0038] and Fig. 2 and 3).
	Regarding claim 19, Bunge discloses a passivation layer on the gate that saturates non-specific binding sites [0053]

	Regarding claim 20, Bunge discloses the gate forms a portion of a bottom of the reservoir across from the membrane ([0099] and Fig.2 and 3).

	Regarding claim 21, Bunge discloses an analyte agonist in the reservoir and an analyte receptor (abstract, [0022], [0024], [0099] and Fig.2 and 3).

	Regarding claim 22, Bunge discloses an the analyte agonist comprises an artificial and recombinant protein with epitome mapping, which carries a poly-L-lysine modification [0100].

	Regarding claim 23, Bunge discloses wherein the agonist and receptor are biologically modified with replacement amino acids that protects against enzymatic degradation )[0030] and [0100]).

	Regarding claim 24, Bunge discloses wherein the pores are sized to retain the antagonist in the reservoir while admitting analyte into the reservoir ([0037] and [0038]).

	Regarding claim 25, Bunge discloses wherein the antagonist has a larger positive charge than the analyte [0102].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosure Nomura, Gevers et al., Ho et al., and Bunge et al. to include a  reservoir in a multilayer implant wherein said reservoir is in communication with the membrane to receive an analyte transmitted by the membrane (Fig. 3, Fig. 2,  [0037], and [0038])as disclosed by Bunge in the porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), wherein the porous polymer material is used  to form films, fibers, tubes, hollow fibers porous coatings, and shaped a articles (page 6 lines 27-29) which would include implants, and wherein the pores are not filled or blocked by a coating of plasm polymer (page 8 lines 14-16) as disclosed by Nomura as instantly claimed, with a reasonable expectation of success, as a matter of combining prior art elements according to known methods to yield predictable results.  One of ordinary skill would be motivated to do so because in order to use the implant as a customizable diagnostic tool  wherein the status of a human or animal body can be monitored reliably and continuously without disruption over a period of months or years as disclosed by Bunge ([0003], [0004], and [0012]).  One who would have practiced the invention would have had a reasonable expectation of success because Nomura had already disclosed a porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), while Ho provided guidance with a respect to a reservoir (drug film) sandwiched between the base layer and elution layer, wherein pores/pinholes  extend from the therapeutic layer through the elution layer (Fig. 1 and page 8 lines 16-33), and while Bung provided guidance with respect to the reservoir being in communication with the membrane to receive an analyte transmitted by the membrane (Fig. 3, Fig. 2,  [0037], and [0038]).  It would have only required routine experimentation of modify the method of Nomura to include a reservoir in communication with the membrane to receive an analyte transmitted by the membrane as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejections they are addressed as follows: 
Applicants traverse the rejection, arguing that Nomura fails to consider the desired level of thickness.  The widening process of Nomura tends to produce a “slightly widened pores”.  Nomura  prefers a plasma annealing process of about 20 angstroms.  The upper ceiling of Nomura is a strong teaching away from claim 1.  Nomura only shows retention of pores during an anneal that produces a maximum deposit of 2.5nm.   Regarding claim 2 Applicant traverses the rejection arguing that Nomura would not benefit form use of an antibiotically acting metal as disclosed by Harris as Nomura does not disclose an implant  as there is no evidence of a benefit.  Also such metals are likely unwanted in Numura.  Applicant traverses the rejection of claims 17-25 arguing that Nomura is directed to filtration, clarification, fractionation, pervaporation, reverses osmosis, dialysis, affinity separation, blood oxygenation, or similarly related procedures and does not mention biocompatibility or any implant application.  

Applicant’s argument has been fully considered, but not found persuasive.    Numura clearly teaches that the time of exposure needed to achieve plasma annealing of the soft polymer surface in porous materials is in the range from about one second to about two minutes (page 9 lines 23-25) wherein the thickness if form about 1 to about 100 angstroms  per minutes (page 9 lines 11-14).  While Numura clearly prefers a lesser thickness, the teachings of Numura is not limited to that lesser thickness but rather up to 200 nm on the high side as the time period of two minutes is disclosed and 100 angstroms per minute is disclosed.  The preferred embodiment of Numura is not a teaching a way it is just a preferred embodiment.  Furthermore, Applicant has presented no evidence that the slightly widened pores of Numura would not read on the instantly claimed nanopores.
Applicants’ argument concerning Harris and Bunge have been fully considered, but not found persuasive.  Nomura discloses a porous polymer material comprising a membrane wherein at least one surface of the porous polymeric martial was exposed to gas plasma (abstract and page 1 lines 1-5) wherein the material useful in the treatment of proteinaceous fluids including blood, biological sera, enzymes and the like (page 5 lines 22-25), wherein the porous polymer material is used  to form films, fibers, tubes, hollow fibers porous coatings, and shaped a articles (page 6 lines 27-29) which would include implants.   As such Harris and Bunge are in the same field of endeavor as Nomura.   As Nomura discloses biological systems and components thereof, the examiner disagrees there would be no benefit from metal ions including antibiotically action metal titanium dioxide (page 4136 column 2 paragraph 2).  One of ordinary skill would be motivated to include metal ions including antibiotically action metal titanium dioxide in order to prevent adhesion of different types of cells and bacterial to the surface as disclosed by Harris (page 4136 column 2).  
Finally, with respect to nanoroughness, this was previously the second claim 25 and Applicant addressed this in the Non-final Office action on July 1, 2022.  Regarding claim 31 (previously the second claim 25), Ho discloses wherein the  plasma treated layer has nanoroughness (Fig. 7)
Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617